Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Amendment filed 09/28/2021 has been entered. Claims 1-13 are now allowable based on applicant’s amendments and arguments. Examiner also withdraws objections to claims, drawings and 112 rejection based on applicant’s amendment.
REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-13 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following: 
“ receiving a measured analog signal of the form of a sum of products of amplitude signals and periodic signals, wherein the amplitude signals are unknown signals to be estimated and the periodic signals are independent known periodic functions; performing a delta-sigma modulation on the received analog signal to obtain a digital signal; applying the at least one filter to the product of the digital signal and to a first periodic signal to estimate a first amplitude signal representative of the first periodic signal in the received digital signal, the first amplitude signal corresponding to the estimation of an unknown signal;” with respect to claim 1 and 
“a measuring unit configured for receiving a measured analog signal of the form of a sum of products of amplitude signals and periodic signals, wherein the amplitude signals are unknown signals to be estimated and the periodic signals are independent known periodic functions;6 97583714v.1 a delta-sigma modulation unit configured to perform a delta-sigma modulation on the received analog signal to obtain a digital signal; at least one estimation unit comprising at least one filter, wherein the filter is a Finite Impulse Response filter and is configured to receive the product of the digital signal and a first periodic signal as inputs and to output a first amplitude signal representative of the first periodic signal in the received digital signal, the first amplitude signal corresponding to the estimation of an unknown signal; a control unit configured for: adapting a control law of an external entity based on at least the first amplitude signal; or calculating a monitoring value based on at least the first amplitude signal, and comparing the calculated monitoring value with a preset threshold to decide to issue or not an alert” with respect to claim 9.

Examiner believes that none of the prior art teaches the above amended limitations, which are neither inherent nor obvious. Therefore, the claims are in condition for allowance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on M-F (7:30 AM-5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions, contact the Electronic Business Center at 866-217-9197. If you would like assistance call 800-786-9199 or 571-272-1000.




/BICKEY DHAKAL/
Primary Examiner, Art Unit 2846